,-, /1,-,.l,m./ .o/3. cf(,,11rnrk
                                                        ~wy ~ ~OU#WJI o/9'l)en/lXNt
                                                                            OFFICE OF THE MAYOR
            MAYOR
                                                                         CITY AND COUNTY BUILDING
                                                                        DENVER, COLORADO• 80202-5390
                                                                    TELEPHONE: 720-865-9000 • FAX: 720-865-8787
                                                                             TTY / TTD: 720-865-9010



                                        EMERGENCY CURFEW
                                     Issued pursuant to DRMC Section 2-98

I, Michael B. Hancock, Mayor of the City and County of Denver, subject to the authority granted to me
pursuant to the State Constitution, the Colorado Revised Statutes, the Charter of the City and County of
Denver ("Charter"), and the Denver Revised Municipal Code ("DRMC"), do hereby proclaim the following
Emergency Regulation:

WHEREAS, on May 25, 2020, George Perry Floyd died while in the custody of the Minneapolis Police
Department; and

WHEREAS, in the aftermath of Mr. Floyd's death, a civil disturbance has occurred within the downtown
ri11d surround in~ arc:1s of the City and County of Denver, with rcsultin~ significant and e--:tc11sive dmnag~
tc.' pt:op!,:, .,ml/,_., property ir.cluding several public anci",..p rivate businc!:S<'S and buildings t!i:it I:"°"":! be. :·,
damaged, lo'-1k.:i (.,r burned; and

WHEREAS, in the aftenuath of Mr. Floyd's death and the resulting civil unrest and disorder. law
enforcement personnel, residents, and visitors have been and remain at risk of significant injury and
death, as well as significant destruction to public and private property and the potential for further civil
unrest or disorder is to such an extent that extraordinary measures must be taken to preserve order
necessary to protect the public health, safety, and welfare: and

WHEREAS, a majority of the destruction and violence has taken place under the cover of darkness; and

WHEREAS, as a result, on May 30, 2020, I declared a State of Local Disaster Emergency pursuant to the
State Constitution, the Colorado Disaster Emergency Act (C.R.S. § 24-33.5-70 I, et seq.), the Charter and
Ordinances of the City and County of Denver, and Chapter 16 of the Denver Revised Municipal Code; and

WHEREAS, pursuant to the Charter and Ordinances of the DRMC, the Mayor, as the chief executive
officer of the city, is vested with all the executive and administrative powers grnnted to the City and
County of Denver by Article XX of the Constitution of the State of Colorado, and all executive and
administrative powers contained in the Charter of the City and County of Denver, and otherwise existing by
opcration of law, including the power tu enforce all laws and ordinances: and

WHEREAS, pursuant to the Declaration of Local Disaster Emergency, the Mayor is authorized to
exercise some or all of the powers allowed by the State Constitution, the Colorado Disaster Emergency
Act, and the Charter and Ordinances of the City and County of Denver during the State of Local Disaster
Emergency: and

WHEREAS, DRMC Section 2-98 vests the Mayor, as an officer of the city, with the express authority to
adopt emergency rules if such action is deemed necessary to protect immediately the public health. safety
or welfare; and

NOW, THEREFORE. I, Michael 13. Hancock, Mayor of the City and County of Denver, do hereby
declare pursuant to this emergency regulation that:




                                                                                                                     Exhibit 1
1. A nighttime curfew is imposed in all public places within the City and County of Denver, including
   streets and public right-of-ways, during the following times:
   a) From 8:00 p.m. on Saturday, May 30, 2020, until 5:00 a.m. on Sunday, May 31, 2020; and
   b) From 8:00 p.m. on Sunday, May 31, 2020, until 5:00 a.m. on Monday, June 1, 2020.

2.   During the hours of curfew, all persons are prohibited from using, standing, sitting, traveling or
     being present on any public street or in any public place, including for the purpose of travel, with
     the following exceptions:

           a.   All law enforcement, fire. paramedics or other medical personnel, Colorado National
                Guard as well us nny other emergency response personnel authorized by the City and
                County of Denver, and credentialed members of the news media.

           b. Individuals traveling directly to and from work, traveling directly to and from the Denver
              International Airport, seeking exempt care, fleeing dangerous circumstances, or
              experiencing homelessness.

           c. Any person to whom permission by authorized City and County of Denver otlicials is
              specifically granted.

3.   The office of the Mayor of the City and County of Denver shall designate any additional personnel
     that arc e~cmpt from the curfew pursuant to Paragraph 2 above.

4. For purposes of this emergency regulation, ·'travel" includes, without limitation, travel on foot,
     bicycle, skal'eboard, scooter, motorcycle. automobile, or public transit, or any other mode of
     transporting a person from one location to another.

5. For purposes of this emergency regulation, "public place" means any placet whether on privately or
   publicly owned property, accessible to the general public, including but not limited to public streets and
   roads, alleys, highways, driveways, sidewalks, parks, vacant lots, and unsupervised property. For
   purposes of this emergency regulation, "public place" does not include the Denver International Airport.

6.   For purposes of this emergency regulation, "exempt care" means necessary medical services for an
     individual's self or family member.

7.   A violation of this emergency regulation is a criminal violation of the Denver Revised Municipal Code
     and is punishable by a fine not to exceed $999.00 or imprisonment for not more than 300 days, pursuant
     to DRMC, Section 1-13.

8.



                                                                 ~ity and County of Denver


                                                        ATTEST:


                                                        Denver Clerk and Recorder or agent



                                                        POSTED: May 30, 2020




                                                                                                      Exhibit 1
